PER CURIAM
Summary final decree of foreclosure was entered against the defendants below, appellants here. Having reveiwed the record, we hold that the lower court correctly concluded that there were no genuine issues of material fact and that the plaintiffs were entitled to a decree of foreclosure as a matter of law. The same is also true as to the attorney’s fees awarded, appellants having failed to demonstrate that any issue was raised on this matter.
All of the questions raised in this appeal have been considered and disposed of adversely to appellants. The question raised by the fifth and sixth points on appeal, however, deserves some comment. Appellants contend that reversible error was committed by the chancellor in both denying their motion f.o strike appellees’ motion for summary decree and denying their motion for a decree on the complaint and answer. As grounds therefor they contend that ap-pellees failed to observe former F.R.C.P. 3.13, 31 F.S.A. which, at the time, required testimony to be taken within two months-from the time a cause was at issue unless a different time was set by order of the court. Said rule has no application to this case. On the authority of Rountree v. Rountree, Fla.1954, 72 So.2d 794, cited by appellees, the instant cause was never at issue since-certain parties defendant to the cause as-described in the complaint had not answered or had decrees pro confesso entered against them.
Affirmed.
ALLEN, Acting C. J., and KANNER and SMITH, JJ., concur.